DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s preliminary amendment, filed June 11, 2019, is entered. Applicant amended claims 1-3, 9-13 and 17-20, cancelled claims 6, 7 and 16 and added claims 21-23.  No new matter is entered.  Claims 1-5, 8-15 and 17-23 are pending before the Office for review.
(2)
Specification
The disclosure is objected to because of the following informalities: the specification should include the patent information for the parent case.  Appropriate correction is required.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the pigments" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

(4)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4, 5, 9, 12, 15, 17, 20, 22 and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Durvasula (U.S. Publication No. 2006/0272698).
	With respect to claim 1, Durvasula teaches a solar cell module (10) comprising a plurality of solar cells (15), an encapsulant (31) that encapsulates the plurality of solar cells and a backsheet (16) on a back portion of the solar cell module, the backsheet comprising a clear sheet (16) and a reflective portion (27) applied on the backsheet, wherein portions of the clear sheet without the reflective portion applied thereon form transparent portions of the backsheet.  Figure 4 and Paragraphs 28 and 29.  Layer 16 is interpreted to be a clear sheet within the scope of the claimed invention because it is disclosed to have a refractive index similar to the front cover and, as seen in Figure 4, light travels through layer 16 from the reflective portion to the solar cells.  Paragraph Figure 4 and 28.
	With respect to claims 4 and 5, Durvasula teaches the solar cells are arranged below the rectangular regions of the front cover with the reflective layer arranged to reflect the light rays incident on the triangular troughs, meaning the solar cells are arranged in an array and the reflective portion covers rows and columns of the array, which is at least one dimension of the 
	With respect to claims 9 and 12, Durvasula teaches a solar cell module (10) comprising a plurality of solar cells (15), an encapsulant that encapsulates the solar cells (31) and a clear back sheet (16), wherein a reflective portion (27) is applied on the backsheet with portions of the backsheet without the reflective portion applied thereon forming transparent portions of the backsheet.  Figure 4 and Paragraphs 28 and 29.  Layer 16 is interpreted to be a clear sheet within the scope of the claimed invention because it is disclosed to have a refractive index similar to the front cover and, as seen in Figure 4, light travels through layer 16 from the reflective portion to the solar cells.  Paragraph Figure 4 and 28.
Durvasula further teaches the solar cells are arranged below the rectangular regions of the front cover with the reflective layer arranged to reflect the light rays incident on the triangular troughs, meaning the solar cells are arranged in an array and the reflective portion covers rows and columns of the array, which is at least one dimension of the array.  Figures 2 and 4 and Paragraphs 25 and 26.  Examiner notes the requirements of claim 9 do not limit the reflective portion to only one dimension.
With respect to claim 15, Durvasula teaches the module further comprises a transparent top cover on a front portion thereof.  Figure 4 and Paragraph 29.
With respect to claim 17, Durvasula teaches a solar cell module (10) comprising a transparent top cover (12) on a front portion of the solar cell module, a plurality of solar cells (15), an encapsulant that encapsulates the solar cells (31) and a backsheet (16) on a back portion of the solar cell module, the backsheet comprising a clear sheet with a continuous reflective portion (27) applied thereon the backsheet with portions of the backsheet without the reflective 
With respect to claims 20, 22 and 23, Examiner notes the claims are product-by-process claims.  “If the product in the product-by-process is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985); MPEP 2113.  In this case, the requirement for printing is a product-by-process limitation.
Durvasula teaches a structure meeting the product requirements of the product-by-process claims because Durvasula’s module has the reflective portion applied to the backsheet, as claimed.  Figure 4.  Although Durvasula does not teach an intervening layer, this is also not excluded from the scope of the claimed invention.
(5)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 3, 10, 11, 14, 18, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698) in view of Kernander et al. (U.S. Publication No. 2004/0202866).
With respect to claims 2, 3, 10, 11, 18, 19 and 21, Durvasula teaches the reflective portion but is silent as to whether it comprises a pigment.
However, Kernander, which deals with photovoltaic cells, teaches white pigments, such as titanium dioxide or barium sulfate, are effective for facilitating reflectivity within a photovoltaic cell or solar module laminate.  Abstract and Paragraph 14.
It would have been obvious to one ordinarily skilled in the art at the time of invention the combination of Durvasula with Kernander is the use of a known technique to improve a similar 
With respect to claim 14, modified Durvasula teaches the backsheet (16) is between the encapsulant (31) and the pigments (27, modified in view of Kernander, as explained above).  Figure 4.
(6)
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698) in view of Von Moltke et al. (U.S. Publication No. 2011/0192826).
With respect to claim 8, Durvasula teaches the solar cell module but is silent as to whether the solar cells disposed therein are back contact solar cells (BCSSs).
However, Von Moltke, which deals with solar cells, teaches BCSSs are desirable because they have a larger area available to collect sunlight.  Paragraph 3.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use a BCSS because Von Moltke teaches that a BCSS is associated with a larger area to collect available sunlight.



Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Durvasula (U.S. Publication No. 2006/0272698) in view of Minelli (U.S. Publication No. 2009/0301544).
With respect to claim 13, Durvasula teaches a support plate (33) is provided against the reflective portion of the solar cell module.  Figure 4 and Paragraph 28.  The support plate also meets the requirements of a backsheet within the scope of the claimed invention, meaning the reflective portion is between the backsheet and the encapsulant.
Durvasula is silent as to whether the PVF support plate is clear within the scope of the claimed invention.
However, Minelli, which deals with solar cell arrays, teaches a PVF support material that is both transparent and abrasion resistant.  Paragraph 7.
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of invention to use the specific PVF material taught by Minelli for the support plate taught by Durvasula because Minelli teaches a PVF material that is both transparent and abrasion resistant.
Finally, when the PVF support plate is transparent, the reflective portion is positioned between a clear support plate (backsheet) and the encapsulant.
(8)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796